Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 8,123,030) in view of DeVoe (US 3,558,036) further in view of Bertuzzi (US 2011/0062037) and Johnson (US 2,329,908).
Regarding claims 1, 9 and 13, Hein (figs. 1-8) discloses a box-in-box package comprising: 
a rigid outer box 13 made of thin cardboard (col. 3, lines 12-14) having a hinged lid 15 configured to provide access to an inner volume of the outer box 13; 
a rigid inner box 12 made of a metal lined paperboard (col. 3, lines 20-23) having a front wall 46, 47, a back wall 38, a top wall 37, a bottom wall 48 and side walls 51, a single uncovered opening 35 (uncovered opening exposing cigarettes 10 in fig. 8) extending across the top wall 37 and part way down the front wall 46, the opening capable of  providing access to unwrapped consumer goods in an inner volume of the inner box 12 ; the opening in the inner box comprising a cut-out in the metal lined paperboard;
the single uncovered opening excluding a wrapper.  
Hein further discloses each of the outer box 13 and the inner box 12 being made of thin cardboard (col 1, lines 57-59) 
However, Hein fails to disclose:
the rigid outer box 13 being made of a foil lined paperboard; 
the metal of the inner box 12 being foil;
 the uncovered opening 35 excluding a re-sealable label;
the foil lined paperboard  of the outer box and inner box includes the paperboard layer and the foil layer adhered to a paper layer, an outer surface of the paper layer adhered to an inner surface of the foil layer by a first adhesive layer; 
an inner surface of the paperboard layer adhered to an outer surface of the foil layer by a second adhesive layer; and
cigarettes being contained in the inner box and the paper layer of the inner box is in direct contact with cigarettes within the inner box.  


However, DeVoe teaches that at the time the invention was filed, it was well known to have moisture proof or vapor proof containers having an inner surface of a paperboard layer adhered to an outer surface of a foil layer by an adhesive layer (col. 1, lines 8-13)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the metal lining of the inner box 12 of Hein, a foil lining and to have attached a foil lining to the paperboard of the outer box 13 of Hein, for the predictable result of providing a moisture or vapor proof container as taught by DeVoe in col. 1, lines 57-59 to prevent moisture from damaging the content of the container and to cut manufacturing cost by using the same material for both the inner and outer boxes.
Further, Bertuzzi teaches and inner container 4 having an extraction opening 10 that is not sealed by a re-sealable label (fig. 5 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the opening 35 of the modified Hein, not re-sealable, as taught by Bertuzzi, for the predictable result of eliminating one step of opening/closing to easily open and close the package.  
Further, Johnson teaches a cigarette packaging having a foil layer 14 and a paper layer 16 being adhered together by an adhesive 16, wherein cigarettes are contained in the packaging and the paper layer 16 is in direct contact with consumer goods within packaging (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have adhered a paper layer to the inner surface of the foil of the modified Hein, for the predictable result of providing the inner layers of the inner and outer boxes, a paper for the predictable result of providing better humidity control as taught by Johnson.
Regarding claim 10, Hein further discloses the inner box 12 is formed from an inner box blank which comprise a front panel 46, 47 corresponding to the front wall, a top panel 37 corresponding to the top wall, a back panel 38 corresponding to the back wall, and a bottom panel 48 corresponding the bottom wall (fig. 2).
Regarding claim 11, Hein further discloses the inner box 12 blank further comprises side panels 51 corresponding the side walls (fig. 2).
Regarding claim 12, Hein further discloses the front panel includes a top front panel 46 and a bottom front panel 47 (fig. 2).
Regarding claim 14, Hein further discloses the inner box 12 is formed from an inner box blank which includes a top front panel 47, 46  corresponding to an upper portion of the front wall separated from a top panel 37  corresponding to the top wall by a first transverse fold line, a back panel 38  corresponding to the back wall separated from the top panel 37 by a second transverse fold line, a bottom panel 34  corresponding to a lower portion of the front wall separated from the back panel 38 by a third transverse fold line, and a bottom front panel 47 separated from the bottom panel 48 by a fourth transverse fold line (fig. 2).
Regarding claim 15, Hein further discloses the inner box 12 includes a first side panel 51 and a second side panel 51 corresponding to the side walls, and wherein the first side panel 51 is separated from the back panel 38 by a first longitudinal fold line, and the second side panel 51 is separated from the back panel 38 by a second longitudinal fold line (fig. 2).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 8,123,030) in view of DeVoe (US 3,558,036), Bertuzzi (US 2011/0062037), and Johnson (US 2,329,908) as applied to claim 1 above, further in view of Cailleaux (US 2018/0265373).
Regarding claims 3-6 the modified Hein fails to disclose:
 a polypropylene film on an outer surface the paperboard layer; or a metallized polyester layer on an outer surface of the paperboard layer.  
However, Cailleaux teaches an over layer of a cigarettes packaging being made of polypropylene or polyester layers (paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Hein an outer layer of the claimed materials, for the predictable result of providing abrasion resistance as taught by Cailleaux in paragraph 0038. 
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 8,123,030) in view of DeVoe (US 3,558,036), Bertuzzi (US 2011/0062037), and Johnson (US 2,329,908) as applied to claim 1 above, further in view of Huffman (US 6,688,515).
Regarding claim 7, the modified Hein fails to disclose the paperboard layer 33 comprising solid bleached sulfate (SBS) board stock.  
However, Huffman teaches a moisture control packaging material having a paperboard made of solid bleached sulfate (col. 4, lines 44-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the paperboard of the modified Hein of SBS, for the predictable result of providing a rigid container that doesn’t deform if stacked with other containers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 8,123,030) in view of DeVoe (US 3,558,036), Bertuzzi (US 2011/0062037), and Johnson (US 2,329,908) as applied to claim 1 above, further in view of Babinsky (US 8,389,079).
Regarding claim 8, the modified Hein fails to disclose the first and second adhesive layers comprising sodium silicate.  
However, Babinski teaches an adhesive layer 28 including sodium silicate (col. 6, lines 58-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have included sodium silicate to the adhesive layer of the modified Hein, for the predictable result of aiding in binding and curing of the binder by rapidly increasing viscosity of the binder during the drying processes as taught by Babinski in col. 6, lines 58-64.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,329,908) in view of DeVoe (US 3,558,036)  and Mueller (CA 2,428,035), further in view of Funderburk (US 6,726,006) and Babinsky (US 8,389,079).
Regarding claim 16, Johnson (fig. 3) discloses box blank configured to form a box having a hinged lid, the box blank formed of a foil lined paperboard, the foil lined paperboard including, a paper layer 18, a foil layer 14, and a paper layer 12, an outer surface of the paper layer 18 adhered to an inner surface of the foil layer 14 , the inner surface of the foil layer 14 adhered to the outer surface of the paper layer 18 by a first adhesive layer 16 the paper layer 18 forming an exposed inner surface of the box when the box blank is formed into the box.  
Johnson fails to disclose:
the paper layer 18 discussed above, being 10 pound or 32 pound paper; 
the paper layer 12 discussed above, being a paperboard layer having a thickness of about 0.010 inch; 
the foil layer 14 discussed above, having a thickness of about 0.0035 inch; and 
the inner surface of the layer 12 adhered to the outer surface of the foil layer 14 by a second adhesive layer, the first and second adhesive layers including polyvinyl alcohol (PVA).
However, DeVoe teaches containers made of paperboard or cardboard wherein the cardboard layer is attached to the foil layer by gluing (col. 1, lines 8-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the paper layer 12 of Johnson, a paperboard layer, and to have glued the cardboard layer and the foil layer, for the predictable result of making the blank in one piece for easy assembly during manufacturing. 
Further , Mueller teaches wrappers made of 8-30 pound papers (page 10).
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the paper layer 18 of the modified Johnson 8-30 pound paper, as taught by Mueller,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, Funderburk teaches a foil layer 804 with a thickness in the range of about 0.0015 inch to about 0.005 inch, preferably about 0.003 inch (col. 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have made the foil layer of the modified Johnson, about 0.0035 as taught by Funderburk, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Further, Babinsky teaches a container having adhesive made from  polyvinyl alcohol (col. 6, lines 6-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the adhesive of the modified Johnson, from polyvinyl alcohol, as taught by Babinsky, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the paperboard thickness being about 0.010 inch, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,329,908), DeVoe (US 3,558,036), Mueller (CA 2,428,035), Funderburk (US 6,726,006) and Babinsky (US 8,389,079) as applied to claim 16 above, further in view of Cailleaux (US 2018/0265373).
Regarding claims 17-19, Johnson further discloses a wrapper 10 on an outer surface the layer 12. However, the modified Johnson fails to disclose the wrapper 10 being a polypropylene film or a metallized polyester layer.
However, Cailleaux teaches an over layer of a cigarettes packaging being made of polypropylene or polyester layers (paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the wrapper 10 of the modified device of Johnson, of the claimed materials, for the predictable result of providing abrasion resistance as taught by Cailleaux in paragraph 0038. 
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,329,908), DeVoe (US 3,558,036), Mueller (CA 2,428,035), Funderburk (US 6,726,006) and Babinsky (US 8,389,079) as applied to claim 16 above, further in view of Huffman (US 6,688,515).
Regarding claim 20, the modified Johnson fails to disclose the paperboard layer comprising solid bleached sulfate (SBS) board stock.  
However, Huffman teaches a moisture control packaging material having a paperboard made of solid bleached sulfate (col. 4, lines 44-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the paperboard of the modified Johnson, of SBS, for the predictable result of providing a rigid container that doesn’t deform if stacked with other containers. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,329,908), DeVoe (US 3,558,036), Mueller (CA 2,428,035), Funderburk (US 6,726,006) and Babinsky (US 8,389,079) as applied to claim 16 above, further in view of Huffman (US 6,688,515).
Regarding claim 21, the modified Johnson fails to disclose the first and second adhesive layers comprising sodium silicate.  
However, Babinski teaches an adhesive layer 28 including sodium silicate (col. 6, lines 58-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have included sodium silicate to the adhesive layer of the modified Johnson, for the predictable result of aiding in binding and curing of the binder by rapidly increasing viscosity of the binder during the drying processes as taught by Babinski in col. 6, lines 58-64.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,329,908), DeVoe (US 3,558,036), Mueller (CA 2,428,035), Funderburk (US 6,726,006) and Babinsky (US 8,389,079) as applied to claim 16 above, further in view of Hein (US 8,123,030).
Regarding claim 22, the modified Johnson discloses all elements of the claimed invention except for fold lines configured to form panels of a body portion and a lid portion, the body portion including a front panel, a bottom panel, a back panel, side panels, and dust flaps, and the lid portion including a front panel, top panel, back panel, side panels, and dust flaps.
However, Hein teaches a blank forming a package fold lines forming panels of a body portion and a lid portion, the body portion including a front panel 17, a bottom panel 18, a back panel 19,Patent Attorney Docket No. side panels 21 and dust flaps 20, and the lid portion including a front panel 25, top panel 24, back panel 23, side panels and dust flaps 26, 27 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Johnson, the claimed portions, for the predictable result of making a package with a re-closable closure to prevent damage to the contents. 

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
Applicant argues that DeVoe teaches away from gluing together adjacent layers. However, it is noted that even though DeVoe’s invention does not include gluing, DeVoe clearly teaches that at the time the invention was filed, it was well known to glue adjacent layers together (col. 1, lines 8-13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735